Judgment, Supreme Court, Bronx County (Robert G. Seewald, J.), rendered February 5, 1990, convicting defendant, upon his pleas of guilty, of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the fourth degree, and sentencing him in absentia, to concurrent terms of imprisonment of 5 to 15 years, unanimously affirmed.
Defendant was promised a sentence of IVz to 4Vi years contingent upon three conditions, one of which was that he appear for the sentencing on a date certain, and informed that if the conditions were not satisfied, he would receive a longer sentence. Defendant absconded and was given an enhanced sentence of 5 to 15 years in absentia.
In view of the nature of the crimes involved, and especially the fact that one of the indictments to which defendant pleaded was for a crime committed while on bail, we reject defendant’s contention that the enhanced sentence is excessive (cf., People v Acosta, 180 AD2d 505, 510, lv denied 80 NY2d 827; People v Feliciano, 135 AD2d 364). Concur—Carro, J. P., Kupferman, Ross and Asch, JJ.